EXHIBIT 10.4

SERVICES AGREEMENT

This SERVICES AGREEMENT (“Agreement”), is made and entered into effective
June 29, 2015 (the “Effective Date”), by and between KSC RECOVERY, INC., a
Delaware corporation (“Recovery”), and KAISER EAGLE MOUNTAIN, LLC, a Delaware
limited liability company (“KEM”). Recovery and KEM are sometimes collectively
referred to in this Agreement as “Parties” or individually as a “Party.”

RECITALS

A. Recovery, KEM, CIL&D, LLC (“CIL&D”) and Lake Tamarisk Development, LLC
entered into that certain Administrative and Management Agreement dated
August 1, 2014, which agreement was amended by that certain First Amendment to
Administrative and Management Agreement dated effective January 15, 2015, (
collectively the “Admin Agreement”). Pursuant to the Admin Agreement Recovery
perform administrative and asset management services for the benefit of KEM.

B. As of the effective date of this Agreement, CIL&D sold KEM to Eagle Mountain
Acquisition LLC, a Delaware limited liability company. As a result of such sale,
KEM desires to terminate KEM’s continuing participation as a party to the Admin
Agreement and enter into this Agreement pursuant to which Recovery will continue
to provide KEM certain services and make available to KEM personnel and
consultants of Recovery for a limited period of time to assist in the transition
of KEM to its new owner. Recovery is willing to perform services and make
available its personnel and consultants on the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreement of the Parties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:

1. TERMINATION OF ADMIN AGREEMENT WITH RESPECT TO KEM. The Parties agree that
KEM’s participation as a party to the Admin Agreement is terminated as of the
effective date of this Agreement and that KEM shall have no further obligations
or duties pursuant to the Admin Agreement except as may have accrued prior to
the effective date of this Agreement.

2. SERVICES TO BE PROVIDED. Pursuant to and in accordance with the terms of this
Agreement KEM hereby retains Recovery to provide or cause to be provided to KEM
the services and to make available its personnel and consultants all as
described in Schedule 1 attached hereto and incorporated into this Agreement
(collectively the “Services”). Recovery agrees to provide the Services subject
to and as provided in this Agreement.

3. MANNER OF PROVIDING SERVICES. Recovery will provide the Services to and for
the benefit of KEM as requested by KEM with such Services being provided in the
same manner as they have historically been provided including such Services as
requested by KEM in connection with assisting KEM in KEM’s transition as a
result of its sale. Recovery will provide or otherwise arrange to provide all
staffing and independent contractors as it deems necessary or appropriate to
provide the Services as Recovery shall determine in its reasonable discretion.



--------------------------------------------------------------------------------

4. Payments. As compensation for the Services provided by Recovery hereunder,
KEM shall, on a monthly basis, pay Recovery the following amounts:

a. EAGLE MOUNTAIN PERSONNEL. KEM shall reimburse Recovery an amount equal to all
costs and expenses of the two individuals currently employed by Recovery at
KEM’s Eagle Mountain Property (Juan Denis-Landin and Victor Ramos). Such costs
and expensed shall include, but are not be limited to, an amount equivalent to
the compensation paid whether the personnel are paid on an hourly or salaried
basis, overtime, vacation pay, holiday pay and the cost of all benefits that may
be provided including the employer’s portion of the premiums for medical
insurance, vision insurance, dental insurance, life insurance, long or
short-term disability programs and insurance, the costs of other health and
welfare benefits that may be provided, the employer’s share of any federal,
state or local taxes, expense reimbursement, administrative costs associated
with any of the foregoing, and any other expense or cost of providing staffing
and personnel services at Eagle Mountain (collectively” Eagle Mountain Personnel
Costs”). The Parties acknowledge that Juan Denis-Landin and/or Victor Ramos may
become employees of KEM or an affiliate, and in such event Recovery may treat
them as having been terminated by Recovery, however KEM shall not be responsible
for any severance or similar payments. For the avoidance of doubt, the Eagle
Mountain Personnel Costs shall also include the cost of providing the Services
listed in item of Schedule 1.

b. ADDITIONAL PAYMENTS. In addition to payment of the Eagle Mountain Personnel
Costs, KEM shall pay to Recovery the following:

(i) $15,000 per month for the first three (3) months of this Agreement, with the
first payment due on the Effective Date;

(ii) $10,000 per month for the three (3) month period beginning on the three
(3) month anniversary date of this Agreement through and including the five
(5) month anniversary of this Agreement; and

(iii) $7,000 per month for up to a twelve (12) month period beginning on the six
(6) month anniversary of this Agreement through and including the seventeen
(17) month anniversary of this Agreement; provided, however, if the consulting
services of Richard E. Stoddard are terminated at any time on or after the six
(6) month anniversary date of this Agreement upon sixty (60) days advance
written notice to Recovery and to Richard E. Stoddard, then the additional
monthly payment thereafter due Recovery under this Section 4(b) shall be reduced
by $5,000 per month. In addition, if the services of Terry L. Cook are
terminated at any time on or after the nine (9) month anniversary date of this
Agreement upon sixty (60) days advance written notice to Recovery and Terry L.
Cook, then the additional monthly payment thereafter due Recovery under this
Section 4(b) shall be reduced by $2,000 per month.

c. REIMBURSE OF THIRD-PARTY OUT-OF-POCKET COSTS. KEM shall reimburse Recovery
for any third party out-of-pocket costs that Recovery and those individuals
providing services benefiting KEM may incur in providing services to KEM
pursuant to this Agreement. Any individual expenditure greater than $250 other
than those specifically permitted under this Agreement shall be preapproved by
KEM in writing.

d. INITIAL PAYMENT ADVANCE; MONTHLY PAYMENTS. As of the date of this Agreement,
KEM shall pay and deposit with Recovery the amount of $42,000 which is an amount
equal to a good faith estimate of one and one-half month’s payments of the Eagle
Mountain Personnel Costs that would be due Recovery by KEM, during the first
month and one half of this Agreement (excluding the first and second additional
payments specified in Section 4(b)(i) above) (the “KEM Deposit”). All amounts
due Recovery pursuant to this Section 4 shall be collectively referred to as the
“Cost of Services.” The KEM Deposit will be used by Recovery to pay for the Cost
of Services during the first month and one half of this Agreement, and any
excess shall be

 

2



--------------------------------------------------------------------------------

applied to the Cost of Services for the following months, as provided herein.
Thereafter, on a monthly basis, Recovery will submit to KEM a statement setting
forth a good faith estimate for the ensuing month and the amount due for the
Cost of Services paid or incurred by Recovery during the previous month and
reconciling any amounts paid during such month from the KEM Deposit. KEM shall
pay to Recovery the amount set forth on each monthly statement within twenty one
(21) days after receipt of the statement. In the event of the termination of
this Agreement, Recovery shall refund any amount remaining out of the KEM
Deposit and/or any amounts pre-paid by KEM pursuant to Recovery’s monthly
estimates, without interest, after paying any Costs of Services then remaining
or that accrued for future payment. The payment of the KEM Deposit shall not
relieve KEM from any liability to pay all Cost of Services required under this
Agreement. KEM shall have the right to audit Recovery’s books and records
regarding Services provided and billed to KEM.

e. INTEREST ON DELINQUENT PAYMENTS. If KEM fails to pay to Recovery any amount
payable under subsections (a) and (b) above when due, KEM shall pay to Recovery
interest on the overdue amount of 0.75% per month, for the period beginning when
the amount was due and ending when the amount is actually paid.

5. BOOKS AND RECORDS. Recovery shall maintain or caused to be maintained
adequate accounting records in reasonable detail that fairly reflect the
Services provided, the expenses and payments made by Recovery to provide such
Services, as well as any expenses and payments made by Recovery on KEM’s behalf.
All books and accounts maintained by Recovery relating to the Cost of Services
and applicable to the performance of its obligations hereunder shall at all
reasonable times be open to inspection by KEM, and other representatives of KEM
as they may designate in writing.

6. LIMITATION ON DAMAGES AND INDEMNIFICATION.

a. Neither Recovery nor its officers, directors, employees or agents shall be
liable to KEM for any liability or loss suffered by KEM or its affiliates as a
result of any action or omission by Recovery or its officers, directors,
employees, consultants or agents or in performing the Services hereunder, except
that Recovery may be liable to KEM to the extent, but only to the extent, of any
direct, as opposed to indirect or consequential damages suffered by KEM which
are caused by the gross negligence, willful adverse misconduct or fraud of
Recovery or its officers, directors, employees, consultants or agents, or by a
material default by Recovery of its obligations hereunder. In no event shall
Recovery and/or its officers, directors, employees or agents be liable to KEM
and its affiliates for indirect or consequential damages of any nature or kind.

b. KEM agrees to indemnify and hold Recovery, and its officers, directors,
employees, consultants and agents, harmless from all liabilities, costs and
damages, including reasonable legal fees, arbitration or litigation and court
costs arising from or in connection with Recovery’s performance of Services on
behalf of or benefiting KEM or its affiliates, provided, that Recovery has in
good faith performed its obligations in accordance with this Agreement.

7. INDEPENDENT CONTRACTOR STATUS. Recovery and the Companies do not intend to
form a joint venture, partnership or similar relationship. Instead, Recovery,
and its officers, directors, employees, consultants and agents shall be deemed
to be independent contractors with full control over the manner and method of
performance hereunder, except as otherwise expressly provided in this Agreement.

 

3



--------------------------------------------------------------------------------

8. TERM AND TERMINATION. The term of this Agreement commenced effective as of
the date of this Agreement and shall continue for a period of eighteen
(18) months unless sooner terminated as provided below:

a. by KEM on or following the nine (9) month anniversary of this Agreement upon
sixty (60) days advance written notice to KEM;

b. at any time upon the mutual written consent or the Parties; and/or

c. in the event of a breach of this Agreement, the non-breaching Party may
terminate this Agreement if the breach continues for ten (10) days after the
non-breaching Party provides notice of the breach to the breaching Party and the
alleged breaching Party has not reasonably cured the alleged breach with such
ten (10) day period.

9. MISCELLANEOUS.

9.1 GOVERNING LAW. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, and to the extent
applicable in accordance with the laws of the United States.

9.2 ATTORNEYS’ AND OTHER FEES. Should any Party institute any action or
proceeding to enforce or interpret this Agreement or any provision hereof, for a
declaration of rights hereunder, the prevailing Party in any such action or
proceeding shall be entitled to receive from the other Party all costs and
expenses, including reasonable attorneys’ and other fees, incurred by the
prevailing Party in connection with such action or proceeding. The term
“attorneys’ and other fees” shall mean and include reasonable attorneys’ fees,
accountants’ fees, and any and all other similar reasonable fees incurred in
connection with the action or proceeding and preparation therefor. The term
“action or proceeding” shall mean and include actions, proceedings, suits,
arbitrations, appeals and other similar proceedings.

9.3 AUTHORITY. The undersigned are authorized to execute and enter into this
Agreement for and on behalf of their respective Party.

9.4 ENTIRE AGREEMENT AND AMENDMENT. This Agreement and the exhibits attached
hereto constitute the entire agreement among the Parties with respect to the
subject matter of this Agreement and this Agreement may only be amended in a
writing executed by the Parties to this Agreement.

9.5 WAIVER. The failure of any Party to insist upon strict adherence to any term
of this Agreement on one or more occasions shall not be considered or construed
or deemed to be a waiver of any provision or any breach of any provision of this
Agreement or deprive that Party of the right to thereafter to insist upon strict
adherence to that term or provision or any other term or provision of this
letter agreement. No Party shall be deemed to have waived any right which such
Party has under this Agreement, unless such Party shall have expressly waived
the same in writing. No delay or omission on the part of either Party in
exercising any right under this Agreement shall operate as a waiver of any such
right or any other right under this Agreement.

9.6 HEADINGS. Headings at the beginning of each section and subsection are
solely for the convenience of the Parties and are not a part of this Agreement.

9.7 NOTICES. Any notices, demands or other communications required or permitted
to be given by any provision of this Agreement or which any Party may desire to
give the other shall be given in writing, delivered personally or sent by
certified mail, postage pre-paid, facsimile, or by Federal Express or similar
generally recognized delivery service regularly providing proof of delivery,
addressed to a Party, at the addresses set forth below, or to such other address
as

 

4



--------------------------------------------------------------------------------

said Party may hereafter or from time to time designate by written notice to the
other Party. Notice by United States Postal Service or delivery service as
provided herein shall be considered given on the earlier of the date on which
said notice is actually received by the Party to whom such notice is addressed,
or as of the date of delivery, whether accepted or refused, established by the
United States Postal service return receipt or such overnight carrier’s proof of
delivery, as the case may be. Any such notice given by facsimile shall be deemed
given upon receipt of the same by the Party to which it is addressed; provided,
however, any facsimile sent after 4:00 p.m. (California time) shall be deemed
received on the next succeeding business day.

 

TO RECOVERY: KSC RECOVERY, INC. 337 N. Vineyard Ave., 4th Floor Ontario, CA
91764 Attn.: Terry L. Cook Telephone:  909.483.8511 Facsimile:  909.944.6605
Email:  terry@cild.co To KEM: WITH A COPY TO (which shall not constitute
notice): KAISER EAGLE MOUNTAIN, LLC LATHAM & WATKINS LLP c/o Eagle Crest Energy
Company 355 S. Grand Ave 3000 Ocean Park Blvd, Suite 1020 Los Angeles, CA
90071-1560 Santa Monica, CA 90405 Attn: Kevin Ehrhart Attn.: J. Douglas Divine
Telephone:  213.485.1234 Telephone:  310.450.9090 Facsimile:  213.891.8763
Facsimile:  310.450.9494 Email: Kevin.Ehrhart@lw.com Email:
ddivine@eaglecrestenergy.com

9.8 BENEFICIARIES. Eagle Crest be deemed an intended, third party beneficiary of
this Agreement, and all of KEM’s rights relating to this Agreement shall inure
to the benefit of, and may be exercised by, Eagle Crest.

9.9 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and together shall constitute one and the same
document.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the duly
authorized officers or representatives of each of the Parties hereto, to be
effective as of the date set forth above.

 

“RECOVERY”

KSC RECOVERY, INC.,

a Delaware corporation

By:

/s/ Terry L. Cook

Name:

Terry L. Cook

Title: President Date: June 29, 2015

[Signatures continue on the following page]

 

(Signature page to Services Agreement – Eagle Mountain)



--------------------------------------------------------------------------------

“KEM”

KAISER EAGLE MOUNTAIN, LLC,

a Delaware limited liability company

By:

/s/ Doug Divine

Name:

Doug Divine

Title: Authorized Person Date: June 29, 2015

 

(Signature page to Services Agreement – Eagle Mountain)